Title: To James Madison from David Montague Erskine, 13 June 1807
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia June 13 1807

I have the Honor to acknowledge the Receipt of your letter of the 1st. & 9th. of June, requesting my Interposition to procure the Discharge of certain Seamen, stated to be Citizens of the United States, & to have been impressed on board His Majestys Ships, John Covel, & Phineas Le fevre on board His Majesty’s Ships, Cambrian, & Melampus Joseph West on board the Osprey, supposed to be on the Jamaica Station.
I will accordingly transmit by the first opportunity, the Documents respecting the proof of the Citizenship of the Seamen above mention’d, to H. Ms. Admirals on the Halifax & Jamaica Stations, who will no doubt act as the Justice of each Case may require.  With the highest Respect & Consideration I have the Honor to be Sir Your obedt. Servt

D. M. Erskine

